Third District Court of Appeal
                               State of Florida

                        Opinion filed March 16, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                     Nos. 3D21-0304 & 3D21-317
         Lower Tribunal Nos. 13-8723 SP, 20-271 AP, 20-272 AP
                          ________________


            United Automobile Insurance Company,
                                  Appellant,

                                     vs.

    Hialeah Medical Associates, a/a/o Sergio Flores Fraga,
                                  Appellee.



     Appeals from the County Court for Miami-Dade County, Michael G.
Barket, Judge.

      Michael J. Neimand, for appellant.

      Kula & Associates, P.A., and Elliot B. Kula and W. Aaron Daniel, for
appellee.


Before EMAS, HENDON and BOKOR, JJ.

     PER CURIAM.

     Affirmed.